     Case 2:20-cv-01206-JJT-MHB Document 75 Filed 05/19/21 Page 1 of 2

                                                                                              SH

 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Issac Navarrette, et al.,                        No. CV-20-01206-PHX-JJT (MHB)
10                            Plaintiffs,              ORDER
11    v.
12    Paul Penzone, et al.,
13                            Defendants.
14          Plaintiffs, who are represented by counsel, brought this action pursuant to 42 U.S.C.
15   § 1983; Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.
16   388 (1971); the Federal Tort Claims Act (FTCA); and Arizona state law. Before the Court
17   are Defendants’ Motions to Dismiss certain portions of the Second Amended Complaint.
18   (Docs. 57, 58.) On May 7, 2021, the Court granted the parties’ Stipulation (Doc. 72) which,
19   in relevant part, provides that Plaintiff may file a Third Amended Complaint no earlier than
20   June 10, 2021. (Doc. 73.) In light of the parties’ Stipulation, and in anticipation of
21   Plaintiff’s imminent Third Amended Complaint, the Court will deny the Motions to
22   Dismiss as moot with leave to re-file after Plaintiff files his Third Amended Complaint.
23   See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992) (amended pleading supersedes
24   the original pleading).1 Accordingly,
25   ...
26   ...
27
28          1
              Defendants have preserved all objections, responses and affirmative defenses,
     including all rights to file Rule 12(b) motions. (See Doc. 72 at 1.)
     Case 2:20-cv-01206-JJT-MHB Document 75 Filed 05/19/21 Page 2 of 2



 1          IT IS ORDERED that the reference to the Magistrate Judge is withdrawn as to
 2   Defendants’ Motions to Dismiss (Docs. 57, 58), and the Motions are denied as moot with
 3   leave to re-file after Plaintiff files his Third Amended Complaint.
 4          Dated this 19th day of May, 2021.
 5
 6                                          Honorable John J. Tuchi
                                            United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
